348 S.W.3d 120 (2011)
Andre SMITH, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95718.
Missouri Court of Appeals, Eastern District, Division Two.
September 13, 2011.
Brocca Smith, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jamie P. Rasmussen, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The movant, Andre Smith, appeals the denial of his Rule 29.15 motion for postconviction relief following an evidentiary hearing. We have reviewed the parties' briefs and the record on appeal and find no clear error. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court's order denying the movant's Rule 29.15 motion for post-conviction relief. Rule 84.16(b)(2).